*354MEMORANDUM **
Rajiv Govind, a native and citizen of Fiji, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for asylum and withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and we deny in part and dismiss in part the petition for review.
Substantial evidence supports the agency’s finding that Govind did not establish that the harms he experienced in school and during the 1987 coup were on account of his Indo-Fijian ethnicity or his religion. See Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th Cir.2004) (“Random, isolated criminal acts perpetrated by anonymous thieves do not establish persecution”). Substantial evidence also supports the agency’s finding that Govind’s similarly situated Indo-Fijian brother remains in Fiji without incident. See Hakeem v. INS, 273 F.3d 812, 816-17 (9th Cir.2001). Accordingly, Govind’s asylum and withholding of removal claims fail.
We lack jurisdiction to review the agency’s discretionary determination that Govind failed to establish exceptional and extremely unusual hardship. See 8 U.S.C. § 1252(a)(2)(B)(i); see also Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005). Therefore, his challenge to the agency’s denial of his cancellation of removal application fails.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.